PER CURIAM.
This is an appeal by a former wife from an order granting an increase in the amount of child support. The basic contention on the appeal is that the chancellor abused his discretion by failing to grant a larger increase in the amount of child support.
The test to be applied on appellate review of this case is not whether the appellate court might feel that a larger allowance is or is not justified, but whether the chancellor’s exercise of his discretion is shown to be clearly erroneous. Cowen v. Cowen, Fla.1957, 95 So.2d 584. We find that error has not been demonstrated.
Affirmed.